DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 103(a) rejection of Claims 1, 3 — 8, 18 — 19 and 24 — 26 as being
unpatentable over Gelles (U.S. Patent No. 5,130,354) in view of Stephens et al (U.S. Patent
Application No. 2003/0149140 A1), of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 13 — 17 as being unpatentable over Gelles
(U.S. Patent No. 5,130,354) in view of Stephens et al (U.S. Patent Application No. 2003/0149140 A1) and further in view of Johnson et al (U.S. Patent No. 5,571,596)., of record on page 2 of the previous Action, is withdrawn.

3.	The is 35 U.S.C. 103(a) rejection of Claim 20 as being unpatentable over Gelles (U.S.
Patent No. 5,130,354) in view of Stephens et al (U.S. Patent Application No. 2003/0149140 A1)
and further in view of Clark (U.S. Patent No. 2,167,638), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 1, 3, 5 – 8 and 24 — 27 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Hergenrother et al (U.S. Patent No. 7,642,302 B2).
With regard to Claim 1, Hergenrother et al disclose a mixture of  asphalt and a polymer (column 3, lines 15 – 25), therefore a modified asphalt; the polymer is polydiene or a polydiene copolymer, and the polydiene is polybutadiene (column 5, lines 55 – 64) that is liquid  (column 6, line 35)  in the amount of 1 to 10 parts by weight (column 8, lines 4 – 17) and having a high vinyl content  (column 5, lines 14 – 15) and a number average molecular weight of about 10 to 1,000 (column 5, lines 36 – 40); it is not disclosed that any  functionalization is required; polybutadiene that is not functionalized is therefore disclosed.  Although the disclosed ranges of amount of polybutadiene and molecular weight  are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.
With regard to Claim 3, the claimed range is not disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for the  claimed range, because 1,600 is about 1,000. Alternatively, the molecular weight would be sufficiently close to the claimed molecular weight that one of ordinary skill in the art would have expected the same properties. There is a prima facie case of obviousness because the molecular weight would be sufficiently close to the claimed molecular weight that one of ordinary skill in the art would have expected the same properties. MPEP 2144.05.
	With regard to Claims 5 — 8, the vinyl taught by disclosed by Hergenrother et al is in the amount of greater than 40% (column 5, lines 12 – 15). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 24, the claimed molecular weight is therefore disclosed.
With regard to Claims 25 — 27, a glass transition temperature is disclosed by Hergenrother et al (column 4, lines 42 – 47) and it is not disclosed that a second glass transition temperature is required. Polybutadiene having one glass transition temperature is therefore disclosed.


6. 	Claims 13 — 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hergenrother et al (U.S. Patent No. 7,642,302 B2) in view of Johnson et al (U.S. Patent No. 5,571,596).
Hergenrother et al disclose modified asphalt as discussed above. The asphalt is for roofing applications (column 12, lines 40 – 41 of Hergenrother et al) and the claimed penetration value and softening point are obtained because it would have been obvious for one of ordinary skill in the art to provide for the claimed modified asphalt. With regard to Claim 13, Hergenrother et al fail to disclose the claimed shingle, and the upper surface and bottom surface of the shingle coated with the disclosed asphalt. However, Johnson et al teach a shingle that is a roofing shingle (column 1, lines 5 — 9) comprising a base layer that is fiberglass mat, saturated with asphalt, the asphalt exposed above the upper surface and below the bottom surface of the fiberglass mat, therefore an exposure layer and a bottom layer (column 3, lines 45 — 54; Figure 3), for the purpose of obtaining superior hail resistance (column 2, lines 19 — 24).
It therefore would have been obvious for one of ordinary skill in the art to provide for the
claimed shingle, and the upper surface and bottom surface of the shingle coated with
the disclosed asphalt, in order to obtain superior hail resistance as taught by Johnson et al.
With regard to Claim 15, Johnson et al teach a bottom layer that is resistant to sticking
comprising talc (nonstick; column 3, lines 45 — 54).
With regard to Claim 16, Johnson et al teach installation in cold weather environments
(column 8, lines 50 — 59).
With regard to Claims 14 and 17, the shingle taught by Johnson et al is therefore weather
resistant. The exposure layer taught by Johnson et al comprises granules, because Hergenrother et al disclose fillers that are aggregate (column 12, line 22).

7. 	Claims 18 – 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hergenrother et al (U.S. Patent No. 7,642,302 B2) in view of Stephens et al (U.S. Patent Application No. 2003/0149140 A1).
Hergenrother et al disclose asphalt as discussed above. With regard to 18, Hergenrother et al fail to disclose coating of a pipe. 
Stephens et al teach asphalt (paragraph 0045) for coating a pipe, for the purpose of obtaining a broad service temperature (paragraph 0022). 
It therefore would have been obvious for one of ordinary skill in the art to provide for coating of a pipe, in order to provide a broad service temperature as taught by Stephens et al. Stephens et al do not explicitly teach the coating of a pipe that is metal. However, it would have been obvious for one of ordinary skill in the art to provide for the coating of a pipe that is metal, as a pipe is disclosed.
With regard to Claim 19, Stephens et al do not explicitly teach the coating of the inner
surface and outer surface of the tube layer. However, it would have been obvious for one
of ordinary skill in the art to provide for the coating of the entire pipe, as a pipe is disclosed.

8. 	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hergenrother et al (U.S. Patent No. 7,642,302 B2) in view of Clark (U.S. Patent No. 2,167,638).
Hergenrother et al disclose asphalt as discussed above. Hergenrother et al do not explicitly disclose a metal storage tank having an inner surface and outer surface or the inner
surface coated with the asphalt. However, Clark teaches that it is well known in the art to provide
for the lining of containers with asphalt for the purpose of containing beer (column 1 lines 5 —
15) and that the containers for beer include metal containers, that are drums, or containers that
are tanks (column 1, lines 20 — 25). It therefore would have been obvious for one of ordinary
skill in the art to provide for the lining of a metal container with asphalt in order to contain, and
therefore store, beer, as taught by Clark, and to provide for a metal container that is a tank, as a
metal container or tank is taught by Clark.

ANSWERS TO APPLICANT’S ARGUMENTS
9.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782